          Case 4:20-cv-00521-LPR Document 35 Filed 04/16/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

BIANCA FLETCHER                                                                     PLAINTIFF

vs.                           CASE NO. 4:20-CV-521-LPR

NITV, LLC; NITV FEDERAL SERVICES, LLC;
CHARLES HUMBLE; GENE SHOOK; and
JOHN DOES 1-2                                                                  DEFENDANTS



                    STIPULATION OF DISMISSAL WITH PREJUDICE



       COME NOW THE PARTIES, by and through counsel, Sutter & Gillham, PLLC, for

Plaintiff, and Barber Law Firm, PLLC, for the Defendants, pursuant to Rule 41(a)(1)(A), who

now stipulate that this matter be and is dismissed with prejudice, the parties to bear their own

costs and fees.

                                              Respectfully submitted,



                                              /s/ Lucien Gillham
                                              Lucien Gillham, ARBN 99-199




                                              /s/ James D. Robertson _________________
                                              James D. Robertson, BIN 95181
